Citation Nr: 1108407	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO. 08-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Service connection for diabetes mellitus type II (diabetes), to include as a result of herbicide exposure in service.

2. Service connection for bilateral peripheral neuropathy of the lower extremities (neuropathy), to include as secondary to diabetes.

3. Service connection for a foot rash, to include as a result of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to February 1969. He served in Korea, but not in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran attended a hearing before the undersigned in August 2009. The appeal was remanded for additional development in December 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Department of Defense (DoD) has confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence. The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line. There is no indication that the herbicide was sprayed in the DMZ itself. Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used. Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange. If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.

The Veteran contends that his duties as a personnel specialist required him to visit the DMZ in Korea as support for the 1st and 7th Army Infantry divisions, a fact which has not been verified. The Veteran was assigned to the 833rd Ordinance Company, part of USARPAC in Korea. The 7th Army Infantry Division, which the Veteran claims to have delivered supplies to, is recognized as having been present within area defined by DOD as being affected by the herbicide. The question is whether the Veteran's unit was one identified by DOD, and if so, entitled to the presumption.

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." In its prior remand, the Board ordered the RO/AMC to obtain additional information must from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)) in an effort to verify whether the 833rd Ordinance was part of or provided support to the 2nd or 7th Infantry Divisions. Additional personnel or unit records should have been obtained from the National Personnel Records Center (NPRC), including any that would indicate whether the Veteran or his unit provided support or made deliveries to the 7th Infantry Division.

Instead of following these instructions, the RO/AMC contacted the National Archives and Records Administration, which was unable to locate any records specifically for the 2nd or 7th infantry divisions. In additional, while a request for unit records for the 833rd ordinance company was submitted to the NPRC, it does not appear that any reply to this specific request was ever received, nor was any follow-up undertaken. The RO/AMC formally found that the records were unavailable without explaining why they did not request assistance from the JSRRC or follow-up with the NPRC. The Board errs as a matter of law when it fails to ensure compliance with its remand orders, and further remand is mandated if it does not. See Stegall v. West, 11 Vet. App. 268 (1998). In this instance, the RO/AMC's failure to follow the remand instructions and work with JSRRC and NPRC to obtain personnel and unit records is a violation requiring remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain unit records for the 833rd Ordinance from JSRRC/CURR, including records indicating whether the 833rd Ordinance was attached to the 2nd or 7th Infantry Divisions or provided support to the 2nd or 7th Infantry Divisions. If necessary, obtain information from DOD to determine whether the 833rd Ordinance Company is part of the 7th Infantry Division in Korea at the appropriate time. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.  If these records are unavailable, ask JSRRC/CURR to determine whether the 833rd Ordinance serviced or was attached to the 2nd or 7th Infantry Divisions from April 1968 to July 1969. 

2. Obtain any additional personnel records from NPRC, including any which would show that the Veteran made deliveries to the 7th Infantry Division. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

3. If any record is found to be unavailable, a detailed memorandum explaining the reasoning behind this finding must be included in the claims file.

4. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

